SELECT*LIFE NY A FLEXIBLE PREMIUM ADJUSTABALE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Life Separate Account I Supplement Dated May 1, 2014 This supplement provides up-to-date information about the company and updates and amends your prospectus dated May 1, 2001, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the ReliaStar Life Insurance Company of New York found in your Policy prospectus is deleted and replaced with the following: ReliaStar Life Insurance Company of New York (“we,” “us,” “our,” and the “company”) issues the variable universal life insurance policy described in the prospectus and is responsible for providing the policy’s insurance benefits. All guarantees and benefits provided under the policy that are not related to the Variable Account are subject to the claims paying ability of the company and our general account. We are a stock life insurance company incorporated under the laws of the State of New York in 1917. Our headquarters is at 1000 Woodbury Road, Suite 208, P.O. Box 9004, Woodbury, New York 11797. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
